DISSENTING OPINION.
I will assume, as the main opinion does, that the allegations of the first count of this declaration present a case *Page 407 
of simple negligence in that the appellee failed to equip the cage of its elevator with an inner door and to keep that door closed while the elevator was ascending and descending, so as to prevent passengers therein from coming in contact with the wall of the elevator shaft. Whether this negligence can be complained of by the appellant depends upon the duty, if any, which the appellee owed Meador to care for his safety at the time of his injury. The existence of such a duty and its extent depend upon the relation existing between Meador and the appellee at that time.
The appellant's contention is that this relation was that which exists between an innkeeper and one who enters his inn for the purpose of visiting a guest therein; that of the appellee, in effect, is that it was that which exists between the keeper of a house of prostitution and one who enters it for the purpose for which it is being kept.
It appears from the bill of particulars filed by the appellant that Meador was on his way, when injured, to the room of a prostitute who was a guest of the appellee, for the purpose of having sexual intercourse with her. Meador was without the right to enter the appellee's premises for the purpose of having sexual intercourse with one of its guests without appellee's consent thereto. Curtis v. Murphy, 63 Wis. 4, 22 N.W. 825, 53 Am. Rep. 242; Jones v. Bland, 182 N.C. 70, 108 S.E. 344, 16 A.L.R. 1383. In support of a claimed right of Meador to enter the appellee's premises for that purpose, the bill of particulars alleges an implied invitation from the appellee to so do by setting forth in substance and great length, that from May 25, 1937, through January 13, 1941, the appellee repeatedly, habitually and regularly allowed prostitutes, known by it as such, to become its guests and ply their trade in their rooms, for which purpose men regularly, habitually, and frequently visited them with the appellee's knowledge and approval, using its elevator while on such missions, which fact "was generally *Page 408 
and commonly known and reputed in the City of Cleveland and the community there surrounding."
A house of prostitution is a house kept or resorted to, with the express or implied permission of the person in control thereof, for the purpose of prostitution; or, as defined in Section 2868, Code of 1930, is "any building . . . or portion thereof . . . in . . . which . . . prostitution is conducted, permitted, continued or exists." Keeping such a house is an illegal business, Section 3472, Code 1930, designated and forbidden as a nuisance, Section 2868, Code 1930. It is true that the appellee was an innkeeper, a legitimate business, but if it habitually permitted prostitutes to become its guests and ply their trade on its premises, it was also keeping a house of prostitution, for its legal and respectable business cannot change the character of its illegal and dis-reputable business. 27 C.J.S., Disorderly Houses, sec. 3, last paragraph. Fitzgerald v. State, 10 Ga. App. 70, 72 S.E. 541; Smith v. State,52 Ga. App. 88, 182 S.E. 816; State v. McGahan, 48 W. Va. 438, 37 S.E. 573; see, also, cases cited in note 54 of 18 C.J., p. 1236. Since the purpose for which Meador entered the appellee's premises was not connected with its business of an innkeeper but with that of keeping a house of prostitution, the relation between him and the appellee, when he was injured, was that which exists between the keeper of such a house and one who resorts thereto for the purpose for which it is being kept.
I come then to the question of what duty, if any, the appellee owed Meador to care for his safety while on its premises. A house of prostitution and patrons thereof are both necessary for the accomplishment of the immoral and illegal purpose for which the house is maintained and its patrons visit it. Such a house, or rather the person conducting it, and its patrons are therefore jointly engaged in the same immoral and illegal enterprise, i.e., with the bringing about of illicit sexual intercourse. Parties to a joint and illegal enterprise are not *Page 409 
charged with the duty of caring for the safety of each other in the prosecution thereof, and the only duty each owes to the other, in this connection, is to abstain from wilfully and wantonly injuring him. 1 Cooley on Torts, 4th Ed., sec. 90; 12 Jaggard on Torts, sec. 189; Gilmore v. Fuller, 198 Ill. 130, 65 N.E. 84, 60 L.R.A. 286; 2 Wigmore Select Cases on Law of Torts, 180.
The main opinion is based on the elementary and undoubtedly correct rule of law that "The mere status of a plaintiff as a lawbreaker at the time of his injury is not sufficient of itself to bar him from resort to the courts." The application of this rule, in that opinion, is based on the erroneous assumption that the use by Meador of the appellee's elevator did not enter into the accomplishment of the act for which he was using the appellee's premises, but was merely collateral thereto. It was necessary for Meador to use the facilities furnished by the appellee for obtaining access to the rooms in its building, and the elevator was a necessary equipment for the use of the appellee's patrons without which or its equivalent Meador could not have accomplished his intended purpose pursuant to the appellee's invitation therefor; consequently, the use by him of the elevator was a necessary step in the accomplishment of a purpose in which he and the appellee were interested — the appellee for the reason that its house-of-prostitution business depended on obtaining patrons therefor. The application of this rule is illustrated by Johnston v. Swift  Co., Inc., 186 Miss. 803,191 So. 423, and Whitley v. Holmes, 164 Miss. 423,144 So. 48, in both of which cases the illegal act (violation of the Sunday law), as the court in the Whitley case pointed out, had no causal connection with the plaintiffs' injury but was merely, in Mr. Bishop's apt language, a "collateral wickedness," as was the case in Dent v. Town of Mendenhall, 139 Miss. 271, 104 So. 82. In Illinois C.R. Co. v. Messina, 111 Miss. 884, 72 So. 779, cited in the main opinion, and its companion case, Illinois C.R. Co. v. Cole, 113 Miss. 896, 74 So. 766, the *Page 410 
right of the plaintiffs to safe carriage was not derived from the illegal contract or permission therefor but from the fact that they were accepted as passengers by the railroads, because of which "the local law . . . imposed a duty upon the carrier irrespective of the contract of carriage." Southern Pacific R. Co. v. Schuyler, 227 U.S. 601, 33 S.Ct. 277, 281, 57 L.Ed. 662, 43 L.R.A. (N.S.), 906. A large number of cases so holding will be found collated in Meloon v. Davis, 1 Cir., 292 F. 82, at page 89.
It follows from the foregoing views that I am of the opinion that the first count of the declaration presents no cause of action, but that the second count thereof does for the reason that it alleges that Meador's injury was caused by the wilful and wanton negligence of the appellee's servant in operating the elevator. I concur in holding that the third count of the declaration presents a cause of action.
I am requested by my Brother ROBERDS to say that he concurs in this opinion.